FOR RELEASE May 16, 2011 at 7:30 a.m. ET Palatin Technologies, Inc. Reports Third Quarter Fiscal Year 2011 Results CRANBURY, NJ – May 16, 2011 – Palatin Technologies, Inc. (NYSE Amex: PTN), a biopharmaceutical company developing bremelanotide for sexual dysfunction indications and PL-3994 for acute asthma and other indications, today announced results for its third quarter ended March 31, 2011. Recent Highlights · Following a meeting with the U.S. Food and Drug Administration (FDA), Palatin submitted a revised protocol to the FDA for initiation of an at-home Phase 2 clinical trial of subcutaneously administered bremelanotide for women with female sexual dysfunction (FSD). This Phase 2 trial for women with FSD is scheduled to start in the second quarter of calendar 2011. · Palatin has started discussions with a number of potential development and marketing partners for PL-3994 for acute asthma, which would include the proof-of-concept human trial for asthma using a subcutaneously administered formulation and development of an inhalation formulation. · Collaboration compounds licensed pursuant to Palatin’s research collaboration and license agreement with AstraZeneca for treatment of obesity, diabetes and related metabolic syndrome have advanced to the clinical stage. · In March 2011 Palatin closed on an underwritten public offering resulting in net proceeds of $21.1 million, which should be sufficient to fund projected operations through calendar year 2012. Third Quarter Fiscal 2011 Financial Results Palatin reported a net loss of $3.8 million, or $(0.17) per basic and diluted share, for the quarter ended March 31, 2011, compared to a net loss of $2.0 million, or $(0.20) per basic and diluted share for the same period in 2010. The increase in net loss for the quarter ended March 31, 2011, compared to the net loss for the same period last fiscal year, was primarily attributable to a decrease in revenue recognized under Palatin’s research collaboration and license and clinical trial collaboration agreements with AstraZeneca as a result of the successful completion of the research collaboration portion of the agreements, and secondarily to a non-cash, non-operating expense of $1.3 million, which represents the increase in estimated fair value of the warrant liability. Revenue For the quarter ended March 31, 2011, Palatin recognized $0.1 million of contract revenue under its license and collaboration agreement with AstraZeneca, compared to $2.6 million for the same period in 2010. -More- Costs and Expenses Total operating expenses for the quarter ended March 31, 2011 were $2.7 million compared to $4.6 million for the comparable quarter of 2010.The net decrease in operating expenses for the quarter was primarily due to Palatin’s previously disclosed realignment of resources and reduction in staffing levels in 2010. Cash position Palatin’s cash and cash equivalents were $22.0 million as of March 31, 2011, compared to cash, cash equivalents and investments of $8.9 million at June 30, 2010, with current liabilities of $1.9 million as of March 31, 2011 compared to $2.4 million as of June 30, 2010. The increase in cash and cash equivalents is attributable to Palatin’s previously announced completion of its $23.0 million public offering in which Palatin sold 23,000,000 shares of its common stock, Series A warrants to purchase up to 2,000,000 shares of its common stock, and Series B warrants to purchase up to 21,000,000 shares of its common stock.The net proceeds to Palatin, after deducting underwriting discounts and commissions and other offering expenses, were approximately $21.1 million. The Company believes, based on its current operating plan, that its cash and cash equivalents as of March 31, 2011 will be sufficient to fund its operations through at least calendar year 2012. CONFERENCE CALL / WEBCAST Palatin will host a conference call and webcast on May 16, 2011 at 11:00 a.m. Eastern Time to discuss its third quarter of fiscal year 2011 financial results and plans for its programs under development.Individuals interested in listening to the conference call live can dial 1-866-316-1363 (domestic) or 1-913-312-0861 (international), Pass code 2950108. The webcast and replay can be accessed by logging on to the “Investor/Media Center-Webcasts” section of Palatin’s website at http://www.palatin.com. A telephone and webcast replay will be available approximately one hour after the completion of the call. To access the telephone replay, dial 1-888-203-1112 (domestic) or 1-719-457-0820 (international), Pass code 2950108.The webcast and telephone replay will be available through May 23, 2011. About Palatin Technologies, Inc. Palatin Technologies, Inc. is a biopharmaceutical company dedicated to the development of peptide, peptide mimetic and small molecule agonists with a focus on melanocortin and natriuretic peptide receptor systems.Palatin's strategy is to develop products and then form marketing collaborations with industry leaders in order to maximize their commercial potential.For additional information regarding Palatin, please visit Palatin Technologies' website at http://www.palatin.com. -More- Forward-looking Statements Statements about future expectations of Palatin Technologies, Inc., including statements about its development programs, proposed indications for its product candidates, pre-clinical activities, clinical trials and clinical trial results, collaborations with others, potential collaborations or agreements on its product candidates, and all other statements in this document other than historical facts, are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and as that term is defined in the Private Securities Litigation Reform Act of 1995. Palatin intends that such forward-looking statements be subject to the safe harbors created thereby. Palatin’s actual results may differ materially from those discussed in the forward-looking statements for various reasons, including, but not limited to Palatin’s ability to fund development of its technology, ability to establish and successfully complete clinical trials and pre-clinical studies and the results of those trials and studies, dependence on its partners for certain development activities, need for regulatory approvals and commercial acceptance of its products, ability to protect its intellectual property, and other factors discussed in Palatin’s periodic filings with the Securities and Exchange Commission. Palatin is not responsible for updating for events that occur after the date of this press release. Palatin Technologies Investor Inquiries: Stephen T. Wills, CPA, MST EVP-Operations / Chief Financial Officer Tel: (609) 495-2200 / info@palatin.com Palatin Technologies Media Inquiries: Carney Noensie, Burns McClellan Vice President, Investor Relations Tel: (212) 213-0006 / cnoensie@burnsmc.com ### (Financial Statement Data Follows) PALATIN TECHNOLOGIES, INC. and Subsidiary Consolidated Statements of Operations (unaudited) Three Months Ended March 31, Nine Months Ended March 31, REVENUES: License and contract Grant - - - Total revenues OPERATING EXPENSES: Research and development General and administrative Total operating expenses Income (loss) from operations OTHER INCOME(EXPENSE): Investment income Interest expense Increase in fair value of warrants - - Gain on sale of securities - - Gain (loss) on sale/disposition of supplies and equipment - Total other income (expense) Income (loss) before income taxes Income tax benefit - - NET INCOME (LOSS) Basic net income (loss) per common share Diluted net income (loss) per common share Weighted average number of common shares outstanding used in computing basic net income (loss) per common share Weighted average number of common shares outstanding used in computing diluted net income (loss) per common share PALATIN TECHNOLOGIES, INC. and Subsidiary Consolidated Balance Sheets (unaudited) March 31, Pro-forma March 31,2011 June 30, ASSETS Current assets: Cash and cash equivalents Available-for-sale investments - - Accounts receivable - - Prepaid expenses and other current assets Total current assets Property and equipment, net Restricted cash Other assets Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Capital lease obligations Accounts payable Accrued compensation - Unearned revenue - Accrued expenses Total current liabilities Capital lease obligations - - Warrant liability - - Deferred rent Total liabilities Stockholders' equity: Preferred stock of $.01 par value – authorized 10,000,000 shares; Series A Convertible; issued and outstanding 4,997 shares as of March 31, 2011 and June 30, 2010, respectively 50 50 50 Common stock of $.01 par value – authorized 40,000,000 shares; issued and outstanding 34,900,591 and 11,702,818 shares as of March 31, 2011 and June 30, 2010, respectively Additional paid-in capital Accumulated other comprehensive income - - Accumulated deficit Total stockholders’ equity Total liabilities and stockholders’ equity
